DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed on 05/05/2022 has been entered.  Claims 1-25 are pending.  Claims 1-7 and 11-25 are presented for examination.  Claims 8-10 have been previously withdrawn.

Claim Objections
Claims 1 and 19 are objected to because of the following informalities:  
Claim 1:
Line 2 recites “the identity of a user” (emphasis added), which should be rewritten as “an identity of a user” because of lacking of antecedent basis.
Claim 19:
Line 2 recites “the identity of a user” (emphasis added), which should be rewritten as “an identity of a user” because of lacking of antecedent basis.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 11-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bender et al. (Bender), US Patent Application Publication No. US 2014/0223185 A1.

As to independent claim 1, Bender discloses a method for, upon request by a third-party application program, verifying the identity of a user, comprising:
receiving identification data from the user over a user interface at a first computing device (paragraph [0068] and Figure 4: the first user device communicates a request to a remote service via the first communication channel 28 to perform an action at the remote service, wherein the first user device communicates a user identifier (identification data) to the remote service);
at a second computing device, which communicates with the first computing device over a wide-area communication network, establishing the user’s identity by processing the identification data against personal information of the user that is (i) stored at the second computing device or that is accessible from the second computing device, and (ii) authenticated independently of the user, the personal information comprising one or more of: non-public information concerning the user, biometric information of the user, and contemporaneous physical location of the user (paragraph [0068] and Figures 3-4: the remote service associates the user identifier with data relating to the requested action, the remote service communicates the data to the second user device via the second communications channel, the second user device executes the code generation algorithm to digitally sign the data, thereby generating a user verification code, the code generation algorithm being based on the secret key 82 (personal information) stored at the second user device; Figure 3 and paragraph [0062]: the second user device may include a biometric sensor such as a fingerprint scanner.  Paragraph [0066] describes the code generation algorithm 84 of the second computing device may include an encoding process which converts the secret key 82 into a code (e.g., a remote service authentication code, a user authentication code or a user verification code, and any of these codes is considered as user personal information comprising non-public information concerning of the user); and
over a secure communication channel, transmitting to the third-party application program from the first computing device or from the second computing device the established identity of the user (paragraph [0068] and Figure 4: the second user device communicates the generated user verification code to the remote service, the remote service uses the authentication system (third-party application) to determine if the user verification code includes the data, digital signed using the conde generation algorithm based on the secret key associated with the user identifier, and if the determination returns positive, then the remote service takes this as a verification that the action is authorized by the user).

As to dependent claim 2, Bender discloses wherein the third-party application program relates to delivery of a health-related service (paragraph [0063]).

As to dependent claim 3, Bender discloses further comprising providing an interface in the first computing device to the third-party application program for sending the request, the interface being a uniform interface is suitable for adoption by any of a plurality of third-party application programs (paragraphs [0070]-[0071]).

As to dependent claim 4, Bender discloses the method further comprising activating one or more biometric sensors to collect the biometric information (paragraph [0062]).

As to dependent claim 5, Bender discloses wherein the identification data and the personal information both includes access-control credentials, wherein establishing the identity of the user comprises authenticating the access-control credentials included in the identification data against the access-control credentials in the personal information (paragraphs [0068], [0073]-[0076]).

As to dependent claim 6, Bender discloses wherein neither the identification data nor the personal information is provided to the third-party application program (paragraphs [0068], [0074]-[0075]).

As to dependent claim 7, Bender discloses further comprising providing to the third-party application program data encoding a portion of the personal information (paragraphs [0068], [0074]-[0075]).

As to independent claim 11, Bender discloses a mobile computing device running a user identity verification interface for receiving a request for user identity verification from a third-party application program and a user interface for interacting with a user, wherein the user identity verification interface carries out a method that comprises, upon receiving the request for user identity verification: 
obtaining identification data from the user over the user interface (paragraph [68] and Figure 4: the first user device communicates a request to a remote service via the first communication channel 28 to perform an action at the remote service, wherein the first user device communicates a user identifier (identification data) to the remote service); 
sending the identification data to a server which verifies the user identity by processing the identification data against personal information of the user that is stored at the server or that is accessible from the server (paragraph [0068] and Figures 3-4: the remote service associates the user identifier with data relating to the requested action, the remote service communicates the data to the second user device via the second communications channel, the second user device executes the code generation algorithm to digitally sign the data, thereby generating a user verification code, the code generation algorithm being based on the secret key 82 (personal information) stored at the second user device; Paragraph [0066] describes the code generation algorithm 84 of the second computing device may include an encoding process which converts the secret key 82 into a code (e.g., a remote service authentication code, a user authentication code or a user verification code, and any of these codes is considered as user personal information comprising non-public information concerning of the user; Figure 3 and paragraph [0062]: the second user device may include a biometric sensor such as a fingerprint scanner); and 
over a secure communication channel, receiving and relaying a result of the server’s verification to the third-party application program, wherein the result of server’s verification includes the verified user identity, provided the server’s verification has been successful (paragraph [0068] and Figure 4: the second user device communicates the generated user verification code to the remote service, the remote service uses the authentication system (third-party application) to determine if the user verification code includes the data, digital signed using the conde generation algorithm based on the secret key associated with the user identifier, and if the determination returns positive, then the remote service takes this as a verification that the action is authorized by the user).

As to dependent claim 12, Bender discloses wherein the verified user identity comprises access-control credentials to the third-party application program (paragraphs [0068], [0073]-[0076]).

As to dependent claim 13, Bender discloses wherein the third-party application program relates to delivery of a health-related service (paragraph [0063]).

As to dependent claim 14, Bender discloses wherein the mobile computing device further comprises an interface to the third-party application program for sending the request, the interface being a uniform interface is suitable for adoption by any of a plurality of third- party application programs (paragraphs [0070]-[0071]).

As to dependent claim 15, Bender discloses the method further comprising activating one or more biometric sensors to collect biometric information (paragraph [0062]).

As to dependent claim 16, Bender discloses wherein the identification data and the personal information both includes access-control credentials, wherein establishing the identity of the user comprises authenticating the access-control credentials included in the identification data against the access-control credentials in the personal information (paragraphs [0068], [0073]-[0076]).

As to dependent claim 17, Bender discloses wherein neither the identification data nor the personal information is provided to the third-party application program (paragraphs [0068], [0074]-[0075]).

As to dependent claim 18, Bender discloses wherein the user identity verification interface further provides to the third-party application program data encoding a portion of the personal information (paragraphs [0068], [0074]-[0075]).

As to independent claim 19, Bender discloses a system including a user identification apparatus that carries out a method for verifying the identity of a user for a third-party application program, the method comprising:
receiving identification data from the user at a first computing device (paragraph [68] and Figure 4: the first user device communicates a request to a remote service via the first communication channel 28 to perform an action at the remote service, wherein the first user device communicates a user identifier (identification data) to the remote service);
at a second computing device, which communicates with the first computing device over a wide-area communication network, establishing the user’s identity by processing the identification data against personal information that is (i) stored at the second computing device or that is accessible from the second computing device, and (ii) authenticated independently of the user, the personal information comprising one or more of: non-public information concerning the user, biometric information of the user, and contemporaneous physical location of the user (paragraph [0068] and Figures 3-4: the remote service associates the user identifier with data relating to the requested action, the remote service communicates the data to the second user device via the second communications channel, the second user device executes the code generation algorithm to digitally sign the data, thereby generating a user verification code, the code generation algorithm being based on the secret key 82 (personal information) stored at the second user device; Figure 3 and paragraph [0062]: the second user device may include a biometric sensor such as a fingerprint scanner. Paragraph [0066] describes the code generation algorithm 84 of the second computing device may include an encoding process which converts the secret key 82 into a code (e.g., a remote service authentication code, a user authentication code or a user verification code, and any of these codes is considered as user personal information comprising non-public information concerning of the user); and
over a secure communication channel, transmitting to the third-party application program the established identity of the user (paragraph [0068] and Figure 4: the second user device communicates the generated user verification code to the remote service, the remote service uses the authentication system (third-party application) to determine if the user verification code includes the data, digital signed using the conde generation algorithm based on the secret key associated with the user identifier, and if the determination returns positive, then the remote service takes this as a verification that the action is authorized by the user).

As to dependent claim 20, Bender discloses wherein the third-party application program relates to delivery of a health-related service (paragraph [0063]).

As to dependent claim 21, Bender discloses wherein the first computing device includes an interface to the third-party application program for sending the request, the interface being a uniform interface that is suitable for adoption by any of a plurality of third-party application programs (paragraphs [0070]-[0071]).

As to dependent claim 22, Bender discloses further comprising one or more biometric sensors, wherein the method further comprises activating the one or more biometric sensors to collect the biometric information (paragraph [0062]).

As to dependent claim 23, Bender discloses wherein the identification data and the personal information both includes access-control credentials, wherein establishing the identity of the user comprises authenticating the access-control credentials included in the identification data against the access-control credentials in the personal information (paragraphs [0068], [0073]-[0076]).

As to dependent claim 24, Bender discloses wherein neither the identification data nor the personal information is provided to the third-party application program (paragraphs [0068], [0074]-[0075]).

As to dependent claim 25, Bender discloses wherein the user identity verification interface provides to the third-party application program data encoding a portion of the personal information (paragraphs [0068], [0074]-[0075]).

Response to Arguments
	In the Remarks, Applicant argues in substance that
“Bender’s second user device 22 does not meet Claim 1’s second computing device, which is configured to carry out establishing the user’s identity using personal information of the user” (see pages 9-10 of Remarks).
In reply to this argument, Bender discloses in paragraph [0068] and Figures 3-4: the remote service associates the user identifier with data relating to the requested action, the remote service communicates the data to the second user device via the second communications channel, the second user device executes the code generation algorithm to digitally sign the data, thereby generating a user verification code, the code generation algorithm being based on the secret key 82 (personal information) stored at the second user device; Figure 3 and paragraph [0062]: the second user device may include a biometric sensor such as a fingerprint scanner.  Paragraph [0066] describes the code generation algorithm 84 of the second computing device may include an encoding process which converts the secret key 82 into a code (e.g., a remote service authentication code, a user authentication code or a user verification code, and any of these codes is considered as user personal information comprising non-public information concerning of the user.

Conclusion
THIS ACTION IS MADE FINAL.   Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
	
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571) 272-4092.  The examiner can normally be reached on 8:30 am – 5:30 pm Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  On July 15, 2005, the Central Facsimile (FAX) Number will change from 703-872-9306 to 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/CHAU T NGUYEN/Primary Examiner, Art Unit 2177